Title: To James Madison from Thomas Auldjo, 24 August 1802 (Abstract)
From: Auldjo, Thomas
To: Madison, James


24 August 1802, Cowes. “Our Crop of Corn is half saved in these parts & in exceeding good order from our having had no rain for these three weeks & we only want a Continuance of favorable weather to secure abundance. Our prices are now nominal, there being little grain of any Sort at market.… Every thing goes on as usual. I pay due attention to your Circular of 1st Augt 1801 & the papers it refers to.”
 

   
   RC (DNA: RG 59, CD, Southampton, vol. 1). 1 p. President Washington appointed British subject Thomas Auldjo U.S. vice-consul at Cowes in 1790 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:48, 50, 52).



   
   A full transcription of this document has been added to the digital edition.

